Citation Nr: 0820195	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-38 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for tinea cruris.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

The veteran's appeal as to the issues listed above arose from 
a January 2003 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in
Houston, Texas, which denied the veteran's claims of 
entitlement to service connection for diabetes mellitus, a 
left knee disability, tinea cruris, bilateral hearing loss, 
and bilateral tinnitus.  


FINDINGS OF FACT

1.  The veteran does not have diabetes mellitus.

2.  The veteran does not have a left knee disability as the 
result of disease or injury that was present during his 
active military service.

3.  The veteran does not have tinea cruris as the result of 
disease or injury that was present during his active military 
service.

4.  The veteran does not have hearing loss as the result of 
disease or injury that was present during his active military 
service.

5.  The veteran does not have tinnitus as the result of 
disease or injury that was present during his active military 
service.



CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309  
(2007).  

2.  A left knee disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).  

3.  Tinea cruris was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  

4.  Hearing loss was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2007).  

5.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that service connection is warranted for 
diabetes mellitus, a left knee disability, tinea cruris, 
bilateral hearing loss, and bilateral tinnitus.  He asserts 
that he has hearing loss and tinnitus due to exposure to loud 
noise during participation in combat, and that he has tinea 
cruris due to exposure to Agent Orange.  See veteran's 
substantive appeal, received in November 2004.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2007).

The veteran's service medical records do not show any 
relevant treatment.  The veteran's separation examination 
report, dated in May 1969, shows that his ears, drums, 
endocrine system, lower extremities, and skin, were all 
clinically evaluated as normal.  Audiometric results did not 
show that he had hearing loss as defined at 38 C.F.R. § 
3.385.  Urinalysis was negative for sugar.  In an 
accompanying "report of medical history," the veteran 
denied having had "swollen or painful joints," "ear, nose, 
or throat trouble," hearing loss, skin diseases, sugar or 
albumin in his urine, or a "trick or locked knee."  

The service medical records are found to provide evidence 
against these claims.           

As for the post-service medical evidence, it consists of non-
VA reports, dated between 1999 and 2002.  This evidence 
includes audiometric results from Ear, Nose, and Throat 
Associates, dated in April 2002, which contain only charted 
results that appear to show that the veteran has bilateral 
hearing loss as defined at 38 C.F.R. § 3.385.  An associated 
report notes that he has high frequency hearing loss at 3,000 
to 4,000 Hz., "probable noise-induced type hearing loss," 
and that, "He has worked around loud noises in the past."  
An April 2002 report from A.G., M.D., does not show treatment 
for any relevant symptoms, but notes that the veteran's job 
was sedentary, and that he had a lot of heavy machinery and 
noise around him.  

A fee-basis examination report from the Hearing Aid and 
Audiology Center of South Texas (HAAC), dated in November 
2002, includes audiometric results indicating that the 
veteran has right ear hearing loss as defined at 38 C.F.R. § 
3.385, but not left ear hearing loss.  The report states that 
the veteran reported that he began to notice hearing loss two 
years before (2000, many years after service), and that he 
had tinnitus, but that he could not recall when it began.  

The report indicates that the etiology of the veteran's 
tinnitus was sensorineural hearing loss.  

A fee-basis examination report from R.M.R., M.D., dated in 
November 2002, shows that the veteran reported that he had 
suffered a wound to his left knee during combat that had been 
treated in the field.  He further reported having had a skin 
rash in his groin area since his service, and that he had 
been diagnosed as being diabetic in 1989.  On examination, 
the skin was normal except for the toenails, with no evidence 
of skin lesions associated with systemic disease or a nervous 
condition.  Posture and gait were normal, with no evidence of 
abnormal weight bearing.  The left knee had a full range of 
motion, with no evidence of recurrent subluxation, locking 
pain, joint effusion, or crepitus.  An X-ray of the left knee 
was noted to be normal.  A neurological examination showed 
that motor function, and sensation, in the upper and lower 
extremities were normal.  Urinalysis, and a metabolic panel, 
were normal.  The diagnoses noted "left knee injury with 
residual of pain," recurrent tinea cruris, and eczema.  

The examiner stated that she was unable to make a diagnosis 
of diabetes mellitus, as the veteran's glucose level and 
hemoglobin A1c were both normal, he was not taking any 
medications, and he was not following a specific diet.  

With regard to the claims for diabetes mellitus, hearing loss 
in the left ear, under 38 U.S.C.A. § 1110, an appellant must 
submit proof of a presently existing disability resulting 
from service in order to merit an award of compensation.  See 
Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998).  In this case, 
there is no competent evidence to show that the veteran has 
diabetes mellitus.  Accordingly, the preponderance of the 
evidence is against the claim, and the claim must be denied.  

To the extent that Dr. R.M.R.'s report notes a "left knee 
injury with residual of pain," the veteran's left knee X-ray 
was normal, and there is no competent evidence to show that 
he has left knee bone pathology, or left knee soft tissue 
pathology, related to service many years ago.  Without a 
pathology to which his left knee symptoms can be attributed, 
there is no basis to find a that there is a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

With regard to the claim for hearing loss in the left ear, 
the HAAC report does not show left ear hearing loss as 
defined at 38 C.F.R. § 3.385.  However, the evidence appears 
to be in equipoise on this matter, considering the ENT 
Associates report.  

However, even assuming (for the purposes of this decision 
only) that the existence of the claimed left ear hearing loss 
and left knee disability were currently established, the 
claims must still be denied, for the reasons discussed below.  

The veteran is not shown to have been treated for hearing 
loss, tinnitus, tinea cruris, or a left knee disability, 
during service.  In addition, the earliest medical evidence 
of any of these conditions is dated in 2002.  This is 
approximately 32 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claims.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence to show that the veteran has hearing loss, tinnitus, 
tinea cruris, or a left knee disability, that is related to 
his service, and there is no competent evidence to show that 
sensorineural hearing loss was manifested to a compensable 
degree within one year of separation from service.  See 38 
C.F.R.  §§ 3.307, 3.309.  

The Board points out that with regard to the claims for 
hearing loss and tinnitus, the evidence indicates that the 
veteran has a post-service employment history that involves 
exposure to loud noise, and that the HAAC report indicates 
that the veteran's tinnitus is related to sensorineural 
hearing loss.  

The Board has determined that service connection for hearing 
loss is not warranted.  Accordingly, the Board finds that the 
preponderance of the evidence is against tinnitus as that has 
been associated with the hearing loss. 

To the extent that the veteran has asserted that he has tinea 
cruris secondary to exposure to Agent Orange, the statutory 
provision specifically covering Agent Orange is 38 U.S.C.A. 
§ 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during 
active service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service.

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309, will be considered to have been 
incurred in service under the circumstances outlined in that 
section even though there is no evidence of such disease 
during the period of service.  If a veteran was exposed to an 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied: 
Chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; type 2 diabetes, non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx, or trachea), 
and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

In this case, the veteran is shown to have served in Vietnam, 
and he qualifies for the presumption of exposure under 38 
U.S.C.A. § 1116(f).  However, no further development or stay 
is warranted, as there is no competent evidence to show that 
the veteran has a skin disorder for which presumptive service 
connection may be established under 38 C.F.R. § 3.309(e).  
Specifically, presumptive service connection is not warranted 
for tinea cruris (or eczema).  Id.  Therefore, the criteria 
for presumptive service connection are not shown to have been 
met.  

In addition, there is no competent medical evidence of a link 
between tinea cruris and exposure to Agent Orange during 
service.  Combee.  Service connection for tinea cruris is 
therefore not warranted.  The service and post-service 
medical records are found to provide evidence against not 
only this claim, but all claims, clearly indicating  either 
no problem or a disability or disorder that began decades 
after service.          

Finally, to the extent that the veteran has asserted that he 
has hearing loss and/or tinnitus due to exposure to loud 
noise during participation in combat, and a left knee 
disability due to a combat injury, the veteran's DD-214 
indicates that he served as a combat engineer and that he was 
awarded the Vietnam Campaign Medal and the Vietnam Service 
Medal, and the record currently does not contain conclusive 
evidence showing that he received commendations or awards 
that warrant the conclusion that he participated in combat.  
The Board further notes that in November 2004, the RO granted 
service connection for post-traumatic stress disorder, 
without verifying participation in combat, or any stressors.  
In any event, even assuming arguendo that participation in 
combat was established, the Court has held that 38 U.S.C.A. § 
1154 does not alter the fundamental requirements of a 
diagnosis, and a medical nexus to service.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996).

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

The issues on appeal are based on the contention that 
diabetes mellitus, bilateral hearing loss, tinnitus, a left 
knee disability, and tinea cruris, were caused by service 
many years ago.  In this case, when the veteran's service 
medical records (which do not show any relevant treatment), 
and post-service medical records are considered (which 
indicate that the claimed conditions began years after 
service, and which do not contain competent evidence of a 
nexus between any of the claimed conditions and the veteran's 
service), the Board finds that the medical evidence outweighs 
the veteran's contentions that he has diabetes mellitus, 
bilateral hearing loss, tinnitus, a left knee disability, and 
tinea cruris, that are related to his service.  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA). A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In letters, dated in July 2002, and August and 
December of 2007, the veteran was notified of the information 
and evidence needed to substantiate and complete the claims.  
The July 2002 VCAA notice complied with the requirement that 
the notice must precede the adjudication.  Mayfield v. 
Nicholson (Mayfield II), 444 F.3d 1328 (Fed. Cir. 2006); 
aff'd Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 
21, 2006).

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  As the claims have been denied, any 
questions as to the disability rating or the appropriate 
effective date to be assigned are moot.  Therefore, VA's duty 
to notify the appellant has been satisfied, and no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  

The veteran has been afforded examinations, however, 
etiological opinions have not been obtained (except for the 
tinnitus claim).  Under McLendon v. Nicholson, 20 Vet. App. 
79 (2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

In this case, the service medical records do not show 
treatment for, or a diagnosis of, any of the claimed 
conditions.  As previously discussed, the earliest evidence 
of any of the claimed conditions is dated no earlier than 32 
years after separation from active duty.  Finally, there is 
no competent evidence of record which shows that any of the 
claimed conditions are related to the veteran's service.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Simply stated, the Board finds that the service and 
post service medical record provides evidence against these 
claims.  The Board concludes, therefore, that decisions on 
the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Further, the Board finds sufficient competent medical 
evidence on file for the VA to make a decision on the case.  
The service and post-service medical record is complete and 
the Board finds no basis for a VA medical examiner to find a 
connection between service and the disorders at issue in 
light of this medical record.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).

ORDER

Service connection for diabetes mellitus is denied.  

Service connection for a left knee disability is denied.  

Service connection for tinea cruris is denied.  

Service connection for hearing loss is denied.  

Service connection for tinnitus is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


